COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00462-CV


IN RE RIGOBERTO TORRES                                                 RELATOR
FARIAS


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s “Appellant's Motion For Suspension Of

Rules.” The motion is GRANTED.

      The court has also considered relator’s petition for writ of mandamus and

is of the opinion that the petition should be dismissed. Accordingly, relator’s

petition for writ of mandamus is DISMISSED for want of jurisdiction.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: November 10, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).